Exhibit 10.5
Exhibits A through E to Eugene Kahn Employment Agreement,
dated as of May 29, 2007

1



--------------------------------------------------------------------------------



 



EXHIBIT A
CLAIRE’S INC.
AMENDED AND RESTATED
STOCK INCENTIVE PLAN
Section 1. Filed previously as Exhibit 10.3 to the Registration Statement on
Form S-4 (File No. 333-148108) by the Company on December 17, 2007.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
BAUBLE HOLDINGS CORP.
c/o Apollo Management VI, L.P.
10250 Constellation Boulevard
Suite 2900
Los Angeles, CA 90067
May 29, 2007
Eugene S. Kahn
2400 W. Central Rd.
Hoffman Estates, IL 60192
Re: Grant of Stock Options
Dear Gene:
We are pleased to inform you that you have been granted options to purchase
1,353,280 shares of common stock of Bauble Holdings Corp. (the “Company”). As
further described below, the options have varying features relating to vesting
and are denominated as an “Investment Option”, a “Time Option” a “Target
Performance Option” and a “Stretch Performance Option”. These options and are
collectively referred to as the “Options”, and the Target Performance Option and
the Stretch Performance Option are collectively referred to as the “Performance
Options”. The Time Option and the Performance Options have been granted pursuant
to the Company’s Stock Incentive Plan (the “Plan”), a copy of which is attached,
and are subject in all respects to the provisions of the Plan, except as
specifically modified hereby. The Investment Option has not been granted under
the Plan and shall have no effect on the number of options that may be awarded
under the Plan. However, in all other respects, the Investment Option shall be
treated as if it were awarded under the Plan, and shall be subject to the terms
and conditions of the Plan, except as specifically modified hereby. Capitalized
terms not otherwise defined in the text are defined in the Plan.

1.   Investment Option: The key terms of the Investment Option are as follows:

  (a)   Number of Shares. 100,000     (b)   Exercise Price per Share. $10.00    
(c)   Vesting. The Investment Option is fully vested and immediately
exercisable.

2.   Time Option: The key terms of the Time Option are as follows:

  (a)   Number of Shares. 477,440

3



--------------------------------------------------------------------------------



 



  (b)   Exercise Price per Share. $10.00     (c)   Vesting. The Time Option will
vest and become exercisable in four equal annual installments on May 29, 2008,
2009, 2010 and 2011, provided that the Time Option will become fully vested and
exercisable immediately prior to a “Change of Control” (as defined in the
Employment Agreement among you and the Company dated as of April 19, 2007 (the
“Employment Agreement”).

3.   Target Performance Option: The key terms of the Target Performance Option
are as follows:

  (a)   Number of Shares. 477,440     (b)   Exercise Price per Share. $10.00    
(c)   Vesting.

  (i)   If on any Measurement Date, the Value Per Share equals or exceeds the
Target Stock Price (the “Target Performance Goal”), then (1) if such Measurement
Date is other than the date of a Bauble Investors Liquidity Event, the Target
Performance Option will vest and become exercisable in two equal annual
installments on each of the first two anniversaries of such Measurement Date,
provided that if a Change of Control occurs after any such Measurement Date, any
unvested installment shall become fully vested immediately prior to the Change
of Control, and (2) if such Measurement Date is the date of a Bauble Investors
Liquidity Event, the Target Performance Option will become fully vested and
immediately exercisable at such time.     (ii)   If, on any Measurement Date
prior to a Qualified IPO, the Target Performance Goal would be satisfied by
disregarding in the calculation of Net Equity Value, some portion, but not all,
of your Target Performance Option as well as similar target performance options
granted to other employees, then a portion of your Target Performance Option
shall vest, as determined by the Option Committee in a fair and equitable
manner.

  (d)   Definitions. For purposes of both the Target Performance Option and the
Stretch Performance Option:

  (i)   “Bauble Investors Liquidity Event” means any transaction (including,
without limitation, a stock sale, redemption or buy back, merger, consolidation
or otherwise) immediately following which all of the Shares held by all Bauble
Investors have been exchanged for or converted into consideration, all or
substantially all of which consists of cash or readily marketable securities
that

4



--------------------------------------------------------------------------------



 



      the Bauble Investors can immediately resell for cash at prevailing quoted
prices without legal, contractual or market restrictions.     (ii)   “Fully
Diluted Shares” means, on any Measurement Date, the number of Shares
outstanding, plus the number of Shares subject to all outstanding options,
warrants and rights to acquire Shares, whether or not exercisable.     (iii)  
“Measurement Date” means (1) prior to a Qualified IPO, the last day of any
fiscal quarter, starting with the last day of the eight full fiscal quarter
after May 29, 2007, (2) following a Qualified IPO, each trading day, starting
with the 90th trading day following the Qualified IPO, or (3) the date of a
Bauble Investors Liquidity Event, whether before or after a Qualified IPO.    
(iv)   “Net Equity Value” means (1) 8.5 multiplied by the Company’s consolidated
earnings, before interest, income taxes, depreciation and amortization
(“EBITDA”) for the four fiscal quarters ending upon a Measurement Date, plus
(2) the sum of cash, cash equivalents, and the aggregate exercise price of all
outstanding options or warrants to purchase Shares, whether or not exercisable,
in each case as of the Measurement Date, less (3) debt as of the Measurement
Date. EBITDA, cash and debt shall be determined by the Option Committee based on
the Company’s financial statements for such period, subject to such adjustments
to reflect unusual, nonrecurring or extraordinary events as the Option Committee
shall deem equitable and appropriate.     (v)   “Stretch Target Stock Price”
means $10.00, accumulated at an effective annual rate of 32% from May 29, 2007
to the Measurement Date, provided that the Option Committee shall make such
adjustment to the Stretch Target Stock Price as it reasonably determines is
equitable and appropriate to reflect changes to the outstanding Shares or
capital structure of the Company, including contributions and distributions of
capital.     (vi)   “Target Stock Price” means $10.00, accumulated at an
effective annual rate of 22.5% from May 29, 2007 to the Measurement Date,
provided that the Option Committee shall make such adjustment to the Target
Stock Price as it reasonably determines is equitable and appropriate to reflect
changes to the outstanding Shares or capital structure of the Company, including
contributions and distributions of capital.     (vii)   “Value Per Share” means
(1) prior to a Qualified IPO, the Net Equity Value divided by the Fully Diluted
Shares, (2) following a Qualified IPO, the average closing price of a Share for
the period

5



--------------------------------------------------------------------------------



 



      of 90 consecutive trading days ending on the Measurement Date, or (3) upon
a Bauble Investors Liquidity Event, the price per Share realized by the Bauble
Investors.

4.   Stretch Performance Option: The key terms of the Stretch Performance Option
are as follows:

  (a)   Number of Shares. 298,400     (b)   Exercise Price per Share. $10.00    
(c)   Vesting.

  (i)   If on any Measurement Date, the Value Per Share equals or exceeds the
Stretch Stock Price (the “Stretch Performance Goal”), then (1) if such
Measurement Date is other than the date of a Bauble Investors Liquidity Event,
the Stretch Performance Option will vest and become exercisable in two equal
annual installments on each of the first two anniversaries of such Measurement
Date, provided that if a Change of Control occurs after any such Measurement
Date, any unvested installment shall become fully vested immediately prior to
the Change of Control, and (2) if such Measurement Date is the date of a Bauble
Investors Liquidity Event, the Stretch Performance Option will become fully
vested and immediately exercisable at such time.     (ii)   If, on any
Measurement Date prior to a Qualified IPO, the Stretch Performance Goal would be
satisfied by disregarding in the calculation of Net Equity Value, some portion,
but not all, of your Stretch Performance Option as well as similar stretch
performance options granted to other employees, then a portion of your Stretch
Performance Option shall vest, as determined by the Option Committee in a fair
and equitable manner.

5.   Termination of the Options. The Options shall terminate on the earliest of:

  (a)   immediately upon termination of your employment if for Cause;     (b)  
immediately upon termination of your employment for any reason as to the portion
of any Option that did not vest prior to or upon the date of such termination;  
  (c)   the 91st day following the date of termination of your employment, other
than for Cause, death, Total Disability (as defined in your Employment
Agreement) or other than under circumstances entitling you to severance benefits
under Section 4.3 of your Employment Agreement;

6



--------------------------------------------------------------------------------



 



  (d)   the 181st day following the date of termination of your employment under
circumstances entitling you to severance benefits under Section 4.3 of your
Employment Agreement;     (e)   the first anniversary of the date of termination
of your employment by reason of your death or Total Disability;     (f)   as to
any Performance Option, the date of a Bauble Investors Liquidity Event to the
extent the Target Performance Goal or Stretch Performance Goal, as applicable,
is not achieved at such time, or was not previously achieved;     (g)   the
seventh anniversary of the date hereof; and     (h)   cancellation, termination
or expiration of the Options pursuant to action taken by the Option Committee in
accordance with Section 7 of the Plan.

    Notwithstanding the forgoing, following a Change of Control, paragraphs
5(c), (d) and (e) above shall be inapplicable.   6.   Vesting upon Certain
Terminations. As to the Time Option and each Performance Option where the
applicable Performance Goal had previously been achieved (i) each such Option
will become fully vested and exercisable upon termination of your employment by
reason of your death or “Total Disability”, as defined in your Employment
Agreement, and (ii) a portion of each such Option will become vested and
exercisable upon termination of your employment under circumstances entitling
you to severance benefits under Section 4.3 of your Employment Agreement, such
portion to equal the portion of each such Option that would have vested on the
next scheduled vesting date had your employment not so terminated, multiplied by
a fraction, the numerator of which is the number of days that elapsed from the
most recent vesting date to the date of such termination, and the denominator of
which is 365.   7.   Federal Taxes: The Options granted to you are treated as
“nonqualified options” for federal tax purposes, which means that when you
exercise, the excess of the value of the Shares issued on exercise over the
exercise price paid for the Shares is income to you, subject to wage-based
withholding and reporting. When you sell the Shares acquired upon exercise, the
excess (or shortfall) between the amount you receive upon the sale and the value
of the shares at the time of exercise is treated as capital gain (or loss).
State and local taxes may also apply. You should consult your personal tax
advisor for more information concerning the tax treatment of your Options.

We are excited to give you this opportunity to share in our future success.
Please indicate your acceptance of this option grant and the terms of the Plan
by signing and returning a copy of this letter.

7



--------------------------------------------------------------------------------



 



          Sincerely,


BAUBLE HOLDINGS CORP.
      By:           Name:   Lance Milken        Title:   Vice President       
Agreed to and Accepted by:
            Eugene S. Kahn             

8



--------------------------------------------------------------------------------



 



         

EXHIBIT C
BAUBLE HOLDINGS CORP.
c/o Apollo Management VI, L.P.
10250 Constellation Boulevard
Suite 2900
Los Angeles, CA 90067
May 29, 2007
Eugene S. Kahn
2400 W. Central Rd.
Hoffman Estates, IL 60192
Re: Acquisition of Shares
Dear Gene:
This will evidence our agreement, effective on May 29, 2007 (the “Effective
Date”) relating to the purchase by you from Bauble Holdings Corp., a Delaware
corporation (the “Company”), of 100,000 shares of the Company’s common stock
(the “Common Stock”), as well as the award by the Company to you of 75,000
shares of Common Stock, in each case on the terms and conditions set forth in
this letter agreement (the “Letter Agreement”). The shares of Common Stock so
purchased are hereinafter referred to as the “Purchased Shares” and the shares
of Common Stock so awarded are hereinafter referred to as the “Awarded Shares”,
and collectively are referred to as the “Shares”. Capitalized terms used below
and not otherwise defined in the text shall have the meaning set forth in
paragraph 7.

1.   Purchase Price. The purchase price per Purchased Share is $10.00, for a
total of $1,000,000 payable by wire transfer to the Company on the Effective
Date. The Awarded Shares shall be issued for no cost to you (other than in
respect of taxes, as provided in paragraph 6 below).   2.   Vesting. All of the
Purchased Shares will be treated as “Vested Shares” on the Effective Date. The
Awarded Shares will be “Unvested Shares” and will become “Vested Shares” as to
25% of the total number of Shares on each of the first four anniversaries of the
Effective Date, provided that all of the Unvested Shares will become Vested
Shares upon a “Change of Control” (as defined in the Employment Agreement among
you and the Company dated as of April 19, 2007 (the “Employment Agreement”)), or
upon termination of your employment by reason of your death or “Total
Disability” as defined in your Employment Agreement. In addition, upon a
termination of your employment under circumstances entitling you to severance
benefits under Section 4.3 of your Employment Agreement, a number of Unvested
Shares shall become Vested Shares as is equal to the number of Unvested Shares
that would have become Vested Shares on the next scheduled vesting date had

9



--------------------------------------------------------------------------------



 



    your employment not so terminated, multiplied by a fraction, the numerator
of which is the number of days that elapsed from the most recent vesting date to
the date of such termination, and the denominator of which is 365.   3.  
Forfeiture; Repurchase Right.

     (a) Upon termination of your employment with the Company and its Affiliates
for any reason, all of your Unvested Shares shall immediately be forfeited to
the Company for no consideration.
     (b) The Company shall have the right (but not the obligation) to repurchase
any or all of your Vested Shares upon termination of your employment with the
Company and its Affiliates for any reason. Such right shall be exercisable by
the Company during the one year period following the date of such termination’
unless prior to the Company’s exercise of such right you have disposed of the
Shares in accordance with the terms of this Letter Agreement. Notwithstanding
the foregoing, this paragraph 3(b) shall not apply to any of the Purchased
Shares.
     (c) The price per Share to be paid by the Company should it choose to
exercise its repurchase right pursuant to paragraph 3(b) shall equal the Fair
Market Value per Share; provided, however, that the price per Share to be paid
by the Company shall equal the lower of the price per Share you paid to the
Company (if any), less any distributions you received in respect of such Share,
or the Fair Market Value per Share if the Shares are to be repurchased following
termination of your employment for Cause, or are to be repurchased following
your termination of employment for any reason, and prior to such repurchase you
engage in “Specified Conduct”. For these purposes “Specified Conduct” means
(i) your unauthorized disclosure of confidential information relating to the
Company or its Affiliates, (ii) your engaging, directly or indirectly, as an
employee, partner, consultant, director, stockholder, owner, or agent in any
business that is competitive with the businesses conducted by the Company and
its Affiliates at the time of your termination of employment, (iii) your
soliciting or inducing, directly or indirectly, any former, present or
prospective customer or client of the Company or its Affiliates to purchase any
services or products offered by the Company or its Affiliates from any Person
other than the Company or its Affiliates, or (iv) your hiring, directly or
indirectly, any individual who was an employee of the Company or its Affiliates
within the six month period prior to your termination of employment, or your
soliciting or inducing, directly or indirectly, any such individual to terminate
his or her employment with the Company or its Affiliates.
     (d) The price per Share to be paid by the Company should it choose to
exercise its repurchase right shall be made paid by cash or plain check against
delivery of certificates representing the Shares repurchased by the Company. The
Company may offset against the payment of the repurchase price any amounts owed
by you to the Company or any Affiliate of the Company (including under the Note
described in paragraph 6(c) below). In such case the amount owed will to the
extent of the offset be treated as satisfied.

10



--------------------------------------------------------------------------------



 



     (e) Should the Company choose not to exercise its repurchase right, or is
prohibited by law or contract from doing so, each Bauble Investor or its
controlling Affiliates may exercise such right as if it were the Company.

4.   Restrictions/Rights on Shares.

     (a) Drag-Along Right. If one or more Bauble Investors notifies you that it
or they desire to sell shares of Common Stock representing at least a majority
of the outstanding shares of Common Stock of the Company (disregarding any sale
to Affiliates of such Bauble Investor) and specifies the terms and conditions of
such proposed sale, then you shall take all necessary and desirable actions
reasonably requested by such Bauble Investors in connection with the
consummation of such sale, and within ten (10) business days of the receipt of
such notice (or such longer period of time as such Bauble Investors shall
designate in such notice) you shall cause a pro rata number of your Shares to be
sold to the designated purchaser on the same terms and conditions for the same
per share consideration and at the same time as the shares of Common Stock being
sold by such Bauble Investors. In furtherance, and not in limitation, of the
foregoing, in connection with such a sale, you will, (i) consent to and raise no
objections against the sale or the process pursuant to which it was arranged,
(ii) waive any dissenter’s rights and other similar rights and (iii) execute all
documents containing such terms and conditions as those executed by such Bauble
Investors as directed by such Bauble Investors.
     (b) Tag-Along Right. If one or more Bauble Investors desires to sell shares
of Common Stock representing at least a majority of the outstanding shares of
Common Stock of the Company (disregarding any sale to Affiliates of such Bauble
Investor), the Company shall notify you in writing of the impending sale. After
such notice, you may, but are not obligated to, by written notice, request that
such Bauble Investor cause such designated purchaser to purchase on the same
terms and conditions as are applicable to such Bauble Investor’s Shares, the
number of your shares of Common Stock to be sold, which as a percentage of your
shares of Common Stock shall not exceed the percentage of such Bauble Investor’s
Shares to be sold. The Company shall cause such Bauble Investor to agree, within
ten (10) business days of the receipt of such notice (or such longer period of
time as such Bauble Investor shall designate in such notice) to cause your
shares of Common Stock to be purchased by the designated purchaser on the same
terms and conditions for the same per share consideration and at the same time
as the sale of the Bauble Investor’s Shares. In furtherance, and not in
limitation, of the foregoing, in connection with such a sale, you will,
(i) consent to and raise no objections against the sale or the process pursuant
to which it was arranged, (ii) waive any dissenter’s rights and other similar
rights and (iii) execute all documents containing such terms and conditions as
those executed by such Bauble Investor as directed by such Bauble Investor.
     (c) Restrictions on Transfer. Except for transfers made pursuant to
paragraphs 3, 4(a) and 4(b), the Shares may not be sold, pledged, encumbered or
otherwise transferred, other than by the laws of decent and distribution (but
the Shares shall in any event remain subject to the terms of this Letter
Agreement).

11



--------------------------------------------------------------------------------



 



     (d) Voting. You hereby irrevocably appoint Apollo Management VI, L.P. on
behalf of certain affiliated co-investment partnerships (with full power of
substitution), as your proxy and attorney-in-fact (in such capacity, the “Proxy
Holder”) to vote and give or withhold consent, with respect to all shares of
Common Stock held by you at any time, for all matters subject to your vote from
time to time in such manner as the Proxy Holder shall determine in its sole and
absolute discretion, whether at any meeting (whether annual or special and
whether or not an adjourned meeting) of the Company or by written consent or
otherwise, giving and granting to the Proxy Holder all powers you would possess
if personally present and hereby ratifying and confirming all that the Proxy
Holder shall lawfully do or cause to be done by virtue hereof. The Proxy Holder
shall not have any liability to you as a result of any action taken or failure
to take action pursuant to the foregoing proxy except for any action or failure
to take action not taken or omitted in good faith or which involves intentional
misconduct or a knowing violation of applicable law. You hereby affirm that this
irrevocable proxy is given in consideration for the mutual agreements contained
in this Agreement and that this irrevocable proxy is coupled with an interest
and may, under no circumstances, be revoked. The Company hereby acknowledges
receipt of and the validity of the foregoing irrevocable proxy, and agrees to
recognize the Proxy Holder as the sole attorney and proxy for you at all times.
You intend that this irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 212 of the Delaware
General Corporation Law.
     (e) Qualified IPO. The restrictions and rights contained in paragraphs
3(b), 4(a), 4(b) and 4(d) shall lapse upon a Qualified IPO, and the restrictions
contained in paragraph 4(c) shall lapse on the first anniversary of a Qualified
IPO; provided, however, that paragraph 4(c) shall remain in effect with respect
to Unvested Shares until they become Vested Shares; provided further, that
unless otherwise determined by the Company, you shall enter into such standstill
agreements and related agreements as the managing underwriters of such Qualified
IPO may request.
     (f) Certificates for Shares. The Shares issued may be evidenced in such
manner as the Company shall determine. If certificates representing the Shares
are registered in your name, the certificates evidencing your Shares may bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to your Shares, and the Company may retain physical possession of the
certificates, in which case you shall be required to have delivered a power of
transfer to the Company, endorsed in blank, relating to your Shares.

12



--------------------------------------------------------------------------------



 



5.   Representations.

     (a) Authority. You have the requisite power, authority and capacity to
execute this Letter Agreement and to perform your obligations under this Letter
Agreement and to consummate the transactions contemplated hereby, and your
acceptance has been duly and validly executed and delivered by you and
constitutes your legal, valid and binding obligation, enforceable against you in
accordance with its terms, except to the extent that such validly binding effect
and enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and other laws relating to or affecting creditors’ rights
generally.
     (b) Shares Unregistered. You acknowledge that (i) the offer and sale, or
grant of the Shares has not been registered under applicable securities laws;
(ii) the Shares acquired by you must be held indefinitely; (iii) there is no
established market for the Shares and it is not anticipated that there will be
any such market for the Shares in the foreseeable future; (iv) you are acquiring
the Shares for the purpose of investment and not with a view to, or for resale
in connection with, the distribution thereof, and not with any present intention
of distributing the Shares and you have no present plan or intention to sell any
of the Shares; (v) either you are an “accredited investor” under Rule 501(a) of
the Securities Act of 1933, or your knowledge and experience in financial and
business matters are such that you are capable of evaluating the merits and
risks of your investment in the Shares; (vi) you and your representatives,
including your professional, financial, tax and other advisors, if any, have
carefully considered your proposed investment in the Shares, and you understand
and have taken cognizance of (or have been advised by your representatives as
to) the risk factors related to the acquisition of the Shares, and no
representations or warranties have been made to you or your representatives
concerning the Shares, the Company or the Company’s business, operations,
financial condition or prospects or other matters; (vii) in making your decision
to purchase the Shares, you have relied upon independent investigations made by
you and, to the extent believed by you to be appropriate, your representatives,
including your professional, financial, tax and other advisors, if any; and
(viii) you and your representatives have been given the opportunity to request
to examine all documents of, and to ask questions of, and to receive answers
from, the Company and its representatives concerning the terms and conditions of
the acquisition of the Shares and to obtain any additional information which you
or your representatives deem necessary.
     (c) Acknowledgement. You acknowledge: (i) that this award of the
opportunity to purchase the Shares is a one-time benefit, which does not create
any contractual or other right to receive future awards, or benefits in lieu of
awards; (ii) that all determinations with respect to any such future awards,
including, but not limited to, the times when awards shall be granted, the
number of shares subject to each award, the exercise or purchase price, and the
time or times when each award shall vest, will be at the sole discretion of the
Company; (iii) that the purchase of the Shares shall not create a right to
further employment with the Company and shall not interfere with the Company’s
or your ability to terminate your employment relationship at any time with or
without cause; (iv) that your purchase the Shares is

13



--------------------------------------------------------------------------------



 



voluntary; and (v) that this award is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

6.   Taxes on Awarded Shares.

     (a) Awarded Shares. Unless you file an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), you will recognize
income, taxable at ordinary income rates and subject to payroll tax withholding,
on each date the Awarded Shares become Vested Shares in an amount equal to the
fair market value of such Shares. However, if you timely file a Section 83(b)
election, the date for measuring the amount of ordinary compensation income you
must recognize is the Effective Date. In that case, the Company will take the
position for all returns and reports it must file with the Internal Revenue
Service (including your 2007 Form W-2) that the value of the Awarded Shares
equals $750,000. To be effective, a Section 83(b) election must be filed with
the Internal Revenue Service within 30 days of the Effective Date and attached
to your 2007 federal income tax return, and a copy of the election must be filed
with the Company. However, if you forfeit the Shares, you will not be entitled
to recover the taxes you paid. When you sell the Shares, you will recognize
capital gain (or loss) equal to the difference between the amount realized on
the sale, and your tax basis in the shares (which is the amount of ordinary
compensation income previously recognized). Such gain (or loss) will be taxed as
long term capital gain (or loss) if you held the shares for more than one year.
Your holding period starts on the vesting dates, unless you make a Section 83(b)
election, in which case the holding period will start on the Effective Date. A
sample form of Section 83(b) election is attached as Appendix I for your
information. However, it is your responsibility to timely file such election.
Because the Company is a privately held company, the determination of the fair
market value of its shares is complicated. If the tax authorities determine that
the fair market value should be calculated differently than the Company’s
calculation, you may have additional tax consequences. Tax laws change
frequently and sometimes on a retroactive basis. You are advised to consult with
your own tax or financial advisor, and should not rely on the Company’s
description of tax consequences above.
     (b) Withholding. The Company shall have the right to withhold from any
amount payable or allocable to you such amounts as may be required in order for
the Company to satisfy any withholding obligation that it may have under
applicable law, and may condition the vesting of any Shares on your making
arrangements necessary to enable the Company to satisfy any such withholding
obligation.
     (c) Tax Loan. If you make a Section 83(b) election, upon the Company’s
receipt of its copy thereof, the Company will loan to you an amount equal to the
federal, state and local taxes due by reason of such election (determined
assuming you pay taxes at the highest applicable marginal rate), subject to your
execution of (i) the Note attached as Appendix II, which will govern the
repayment of such advance and the circumstances under which such repayment will
be forgiven, and (ii) the

14



--------------------------------------------------------------------------------



 



Pledge Agreement attached as Appendix III, which will secure your repayment
obligation to the Company.

7.   Definitions.

     (a) “Affiliate” means, with respect to any Person, any other Person that
controls, is controlled by or is under common control with such Person. For the
purposes of this definition, “control” (including, with its correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of securities, by contract or
otherwise.
     (b) “Bauble Investor” shall mean any of Apollo Investment Fund VI, L.P.,
Apollo Investors Claire’s A LLC, and Apollo Investors Claire’s B LLC, and each
of their successors or assigns.
     (c) “Cause” shall have the meaning ascribed thereto in the Employment
Agreement.
     (d) “Fair Market Value” of the Shares on any given date shall be determined
in good faith by the Board of Directors of the Company, taking into account such
factors as the Board determines are appropriate.
     (e) “Person” means an individual, partnership, corporation, limited
liability company or partnership, trust, unincorporated organization, joint
venture, government (or agency or political subdivision thereof) or any other
entity of any kind.
     (f) “Qualified IPO” means a sale by the Company of shares of Common Stock
in an initial underwritten (firm commitment) public offering registered under
the Securities Act of 1933, with gross proceeds to the Company of not less than
$300 million, resulting in the listing of the common stock on a nationally
recognized stock exchange, including without limitation the Nasdaq National
Market System.

8.   Employee Data Privacy. As a condition of the award of this opportunity to
purchase the Shares, you consent to the collection, use and transfer of personal
data as described in this paragraph 8. You understand that the Company and its
Affiliates hold certain personal information about you including, but not
limited to, your name, home address and telephone number, date of birth, social
security number, salary, nationality, job title, common shares or directorships
held in the Company, details of all other entitlement to common shares awarded,
cancelled, exercised, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the award of this opportunity to purchase
Shares (“Data”). You further understand that the Company and/or its Affiliates
will transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of this award, and that the
Company and/or any of its Affiliates may each further transfer Data to any third
parties assisting the Company in such implementation, administration and
management. You authorize them to receive, possess, use, retain

15



--------------------------------------------------------------------------------



 



    and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the award of this opportunity to
purchase Shares, including any requisite transfer of such Data as may be
required for the administration of this award and/or the subsequent holding
common shares on your behalf to a broker or other third party with whom the
shares acquired on exercise may be deposited. You understand that he or she may,
at any time, view the Data, require any necessary amendments to it or withdraw
the consent herein in writing by contacting the local human resources
representative.   9.   Third Party Beneficiaries Rights. The Bauble Investors
and their Affiliates shall be third party beneficiaries under paragraphs 3(e)
and 4(a) above, and Apollo Management VI, L.P. shall be a third party
beneficiary under paragraph 4(d), and they each shall be entitled to enforce
their rights thereunder.   10.   Confidentiality. You agree not to disclose or
discuss in any way the terms of this offer to or with anyone other than members
of your immediate family, or your personal counsel or financial advisors (and
you will advise such persons of the confidential nature of this offer).   11.  
Governing Law. All questions concerning the construction, validity and
interpretation of this Letter Agreement shall be governed and construed in
accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois, except to the
extent that laws of the Delaware apply as a result of the Company being
incorporated in Delaware.

* * * *

          Sincerely,

BAUBLE HOLDINGS CORP.
      By:           Name:   Lance Milken        Title:   Vice President       
Agreed to and Accepted by:
            Eugene S. Kahn             

16



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Definition of Change of Control
     “Change of Control” means:
     (1) any event occurs the result of which is that any “Person,” as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of Holdings or any successor company, including,
without limitation, through a merger or consolidation or purchase of Voting
Stock of Holdings; provided that none of the Permitted Holders or their Related
Parties have the right or ability by voting power, contract or otherwise to
elect or designate for election a majority of the Board; provided further that
the transfer of 100% of the Voting Stock of Holdings to a Person that has an
ownership structure identical to that of Holdings prior to such transfer, such
that Holdings becomes a wholly owned Subsidiary of such Person, shall not be
treated as a Change of Control;
     (2) after an initial public offering of Capital Stock of Holdings, during
any period of two (2)consecutive years, individuals who at the beginning of such
period constituted the Board, together with any new directors whose election by
such Board or whose nomination for election by the stockholders of Holdings was
approved by a vote of a majority of the directors of Holdings then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board then in office;
     (3) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of Holdings and its Subsidiaries taken as a
whole to any Person or group of related Persons other than a Permitted Holder or
a Related Party of a Permitted Holder; or
     (4) the adoption of a plan relating to the liquidation or dissolution of
Holdings.
     For purposes of this definition, the following terms shall have the
meanings set forth below:
     An “Affiliate” of any specified Person means any other Person, whether now
or hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

17



--------------------------------------------------------------------------------



 



     “Apollo” means Apollo Management VI, L.P. and its Affiliates or any entity
controlled thereby or any of the partners thereof.
     “Board” means the Board of Directors of Holdings or any committee thereof
duly authorized to act on behalf of such Board of Directors.
     “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in, however designated, equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Holdings” means Bauble Holdings Corp., a Delaware corporation.
     “Permitted Holder” means Apollo.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.
     “Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
     “Related Party” means:
     (1) any controlling stockholder, 50% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or
     (2) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding a 50% or more controlling interest of which consist of any
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (1).
     “Subsidiary” means, with respect to any specified Person:
     (1) any corporation, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

18



--------------------------------------------------------------------------------



 



     (2) any partnership (a)the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b)the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

19



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF RELEASE
          I, Eugene S. Kahn, the undersigned, agree to accept the compensation,
payments, benefits and other consideration provided for in Section 4.3(c) of the
employment agreement between me and by and between Bauble Holdings Corp. (the
“Company”) dated as of April 19, 2007 (the “Employment Agreement”) in full
resolution and satisfaction of, and hereby IRREVOCABLY AND UNCONDITIONALLY
RELEASE, REMISE AND FOREVER DISCHARGE the Company and Releasees from any and all
agreements, promises, liabilities, claims, demands, rights and entitlements of
any kind whatsoever, in law or equity, whether known or unknown, asserted or
unasserted, fixed or contingent, apparent or concealed, to the maximum extent
permitted by law (“Claims”), which I, my heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have
for, upon, or by reason of any matter, cause or thing whatsoever existing,
arising, occurring or relating to my employment and/or termination thereof with
the Company and Releasees, or my status as a stockholder of the Company and
Releasees, at any time on or prior to the date I execute this Release,
including, without limitation, any and all Claims arising out of or relating to
compensation, benefits, any and all contract claims, tort claims, fraud claims,
claims for bonuses, commissions, sales credits, etc., defamation, disparagement,
or other personal injury claims, claims for accrued vacation pay, claims under
any federal, state or municipal wage payment, discrimination or fair employment
practices law, statute or regulation, and claims for costs, expenses and
attorneys’ fees with respect thereto. This release and waiver includes, without
limitation, any and all rights and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Acts of 1866, 1871 and 1991, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act
(including but not limited to the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the National Labor Relations Act, the Family
and Medical Leave Act, the Equal Pay Act, the Sarbanes-Oxley Act, [add
applicable state laws] and all amendments to the foregoing, and any other
federal, state or local statute, ordinance, regulation or constitutional
provision regarding employment, compensation, employee benefits, termination of
employment or discrimination in employment. Notwithstanding the above, I do not
release my right to any right to indemnification I may have as a director,
officer or employee pursuant to applicable law and/or the Company’s certificate
of incorporation nor do I release any rights to any earned and vested benefits
to which I am entitled under the terms of any employee benefit plan maintained
by the Company or any of its subsidiaries.
          I represent and affirm (i) that I have not filed any Claim against the
Company or Releasees and (ii) that to the best of my knowledge and belief, there
are no outstanding Claims.
          For the purpose of implementing a full and complete release and
discharge of Claims, I expressly acknowledge that this Release is intended to
include in its effect, without limitation, all the Claims described in the
preceding paragraphs, whether known

20



--------------------------------------------------------------------------------



 



or unknown, apparent or concealed, and that this Release contemplates the
extinction of all such Claims, including Claims for attorney’s fees. I expressly
waive any right to assert after the execution of this Release that any such
Claim has, through ignorance or oversight, been omitted from the scope of the
Release.
          For purposes of this Release, the term “the Company and Releasees”
includes the Company and its past, present and future direct and indirect
parents, subsidiaries, affiliates, divisions, predecessors, successors, and
assigns, and their past, present and future officers, directors, shareholders,
representatives, agents, attorneys and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Release shall inure to the benefit of and shall be
binding and enforceable by all such entities and individuals.
          I understand that I have a period of up to 21 days from my receipt of
this Release to review and consider this Release. I further understand that once
I have signed this Release, I may revoke it at any time during the 7 days
following its execution by delivering a written notice of revocation to the
Company, attention General Counsel. I further understand that if I fail to
execute and return this Release to the Company, attention General Counsel, prior
to the expiration of such 21 day period, or revoke my execution of the Release
during such 7 day period, I will not be entitled to the compensation, payments,
benefits and other consideration provided for in Section 4.3(c) of the
Employment Agreement.
I ACKNOWLEDGE THAT I HAVE READ THIS
RELEASE AND I UNDERSTAND
AND ACCEPT ITS TERMS

       
 
     
 
     
Eugene S. Kahn
  Date  
 
     
Sworn to before me this
___ day of _________, 20___
     
 
     
 
 
Notary Public
     

21